State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 7, 2016                      521292
________________________________

In the Matter of ZACHARY M.
   and Others, Alleged to be
   Neglected Children.

OTSEGO COUNTY DEPARTMENT OF
   SOCIAL SERVICES,
                    Respondent;             MEMORANDUM AND ORDER

ASHLEY N.,
                    Appellant,
                    et al.,
                    Respondent.
________________________________


Calendar Date:   June 3, 2016

Before:   Peters, P.J., Lahtinen, Egan Jr., Rose and Clark, JJ.

                             __________


      Susan Patnode, Rural Law Center of New York, Castleton
(Cynthia Feathers of counsel), for appellant.

      Steven E. Ratner, Otsego County Department of Social
Services, Cooperstown, for respondent.

      Christine A. McCue, Central Bridge, attorney for the
children.

                             __________


Lahtinen, J.

      Appeal from an order of the Family Court of Otsego County
(Burns, J.), entered May 21, 2015, which granted petitioner's
application, in a proceeding pursuant to Family Ct Act article
10, to adjudicate respondents' children to be neglected.
                              -2-                521292

      Respondent Ashley N. (hereinafter the mother) and
respondent Russell M. are the parents of one child (born in
2010), and the mother has another child (born in 2013). Based on
allegations of, among other things, drug abuse and domestic
violence, petitioner brought a neglect petition. In July 2014,
the parties made admissions and consented to an order (eventually
entered in January 2015), which adjourned the matter in
contemplation of dismissal subject to respondents' compliance
with certain conditions for one year. Respondents failed to
comply with all the conditions, resulting in a violation
petition. At an ensuing appearance before Family Court, the
mother stipulated on the record to restore the neglect petition.
She consented to findings based on her prior admissions and entry
of an order providing for petitioner's supervision for one year
while the children remained with her. Family Court issued such
an order in May 2015, and the mother now appeals.

      The mother contends that the facts which she had previously
admitted were insufficient to establish neglect. However, the
order was entered upon consent. "It is well settled that no
appeal lies from an order entered upon a party's consent" (Matter
of Connor CC. [Jennifer DD.], 99 AD3d 1127, 1127 [2012]; see
Matter of Gabrielle S. [Reberick T.], 105 AD3d 1098-1099 [2013]).
The mother "failed to move to vacate the order on the grounds
that [she] now raises" (Matter of Connor S. [Joseph S.], 122 AD3d
1096, 1097 [2014]; see Matter of Landon U. [Amanda U.], 132 AD3d
1081, 1086 n 1 [2015]; Matter of Cheyenne QQ., 37 AD3d 977, 978
[2007]). Accordingly, the appeal must be dismissed (see e.g.
Matter of Jacob EE. [Autumn HH.], 118 AD3d 1179, 1179 [2014];
Matter of Trenton G. [Lianne H.], 100 AD3d 1124, 1125 [2012]).

     Peters, P.J., Egan Jr., Rose and Clark, JJ., concur.
                        -3-                  521292

ORDERED that the appeal is dismissed, without costs.




                       ENTER:




                       Robert D. Mayberger
                       Clerk of the Court